Citation Nr: 0101112	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  94-06 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from February 
1955 to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied service 
connection for a nervous disorder including post traumatic 
stress disorder (PTSD).  

The case was previously before the Board in February 1996, 
when it was remanded for additional development.  
Unfortunately, there have been recent changes in the laws 
related to claims for service connection.  Therefore, another 
remand is required.  

The Board notes that in a September 2000 rating decision the 
RO denied the veteran's claim for service connection for 
exposure to Agent Orange as being not well grounded.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This issue 
is referred back to the RO for development and/or 
readjudication as is appropriate.    


REMAND

Review of the claims file reveals that the veteran indicates 
that he has been treated at the VA medical center (VAMC) 
Tuskeegee, VAMC Dublin, and VAMC Durham.  Review of the 
claims file does not reveal that requests for complete copies 
of all medical records from these facilities has been made.  
The RO should obtain these records.  Records generated by VA 
are constructively included within the record.  If records of 
VA treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The veteran failed to report for the scheduled VA psychiatric 
examination.  The note sheet from the VAMC indicates that 
telephone contact with the veteran was attempted but was not 
successful.  However, there is no indication of the mailed 
notice of the examination.  

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, or re-examination, in the case of an original 
compensation claim, the claim shall be rated on the evidence 
of record.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
or the death of an immediate family member. 38 C.F.R. § 
3.655(a) & (b) (2000).  "[T]he duty to assist is not always 
a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court 
held that in order to address a question that had not been 
addressed by the RO, the Board "must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby."  The Board finds in view of the 
Court's ruling in Bernard, there has been insufficient notice 
to the veteran of the result of his failure to report for 
examination under 38 C.F.R. § 3.655(b) (2000).

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As 
noted in the Introduction section of this decision, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request complete copies 
of all of the veteran's medical treatment 
records from:  VAMC Tuskeegee; VAMC 
Dublin; and VAMC Durham.  All information 
obtained should be made part of the file.  

2.  The RO should contact the veteran's 
representative, Disabled American Veterans 
(DAV), and request a current address for 
the veteran.  The Representative should be 
informed that the veteran has not 
communicated with VA since 1994, that he 
has not responded to recent requests for 
information, and that he has failed to 
report for scheduled examinations.  

3.  The RO should contact the veteran at 
his current address, if a new address is 
provided by the representative, or at his 
address of record, and inform him of the 
effect of 38 C.F.R. § 3.655 on his claim 
should he fail to report for any scheduled 
VA examinations.  The RO must ensure that 
there is complete documentation in the 
record of all contact with the veteran, 
and that such contact is to the veteran at 
his last address of record.  Specifically, 
the RO must ensure documentation of the 
notice which informs the veteran of his 
scheduled examination.

4.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the nature and severity of his 
psychiatric disorder.  The RO must 
specify for the examiner stressor or 
stressors that the RO has determined are 
established by the record.  The examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.  The 
examiner should conduct an examination 
with consideration of the criteria for 
PTSD.  The examination report should 
include a detailed account of all 
pathology found to be present.  If the 
examiner determines that the veteran has 
any psychiatric disorder in addition to 
PTSD, the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found by the examiner to be sufficient to 
produce PTSD.

If there are different psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
so be specified.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for 
Combat-Related PTSD, are to be 
accomplished.  The diagnosis should be in 
accordance with Duran v. Brown, 7 Vet. 
App. 216 (1994), Zarycki, and West.  The 
examiners should assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF).  It is 
imperative that the physicians include a 
definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ed. rev., 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


